Citation Nr: 1814729	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-28 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an earlier effective date than January 29, 2009, for the grant of service connection for a low back disability.

2.  Entitlement to an initial rating greater than 30 percent prior to November 8, 2016, and greater than 50 percent thereafter, for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating greater than 20 percent for a low back disability.

4.  Entitlement to service connection for chronic obstructive pulmonary disease, including as due to in-service exposure to an herbicide agent.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied, in pertinent part, the Veteran's claim of service connection for a low back disability (which was characterized as a back condition).  Although the Veteran did not disagree with this rating decision, additional relevant evidence was received by VA within 1 year of this rating decision which rendered it non-final for VA purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).  The RO then readjudicated the Veteran's service connection claim for a low back disability in a March 2011 rating decision and granted this claim on the merits, assigning a 20 percent rating effective January 29, 2009.  The RO also granted a claim of service connection for PTSD, assigning a 10 percent rating effective July 15, 2010, and denied a claim of service connection for chronic obstructive pulmonary disease (COPD), including as due to in-service exposure to an herbicide agent (which was characterized as chronic obstructive pulmonary disease (COPD)).  The Veteran disagreed with this decision in January 2012 with respect to the initial ratings assigned for his service-connected low back disability and PTSD and with respect to the denial of his service connection claim for COPD.  He also disagreed with this decision in February 2012 with respect to the effective date assigned for the grant of service connection for a low back disability.  He perfected a timely appeal in August 2014.  A videoconference Board hearing was held in August 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In a July 2014 rating decision, the RO assigned a higher initial 30 percent rating effective July 15, 2010, for the Veteran's service-connected PTSD.  In a February 2017 rating decision, the RO assigned a higher initial 50 percent rating effective November 18, 2016, for the Veteran's service-connected PTSD.  Because the initial ratings assigned to the Veteran's service-connected PTSD are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability. The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In August 2017 correspondence, the Veteran's service representative asserted that the Veteran was unemployable solely as a result of his service-connected disabilities and requested that the Board take jurisdiction over a TDIU claim.  The RO subsequently adjudicated a TDIU claim in an August 2017 rating decision.  Having reviewed the record evidence, the Board finds that it has jurisdiction over the Veteran's TDIU claim.  See also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial rating greater than 20 percent for a low back disability, entitlement to service connection for COPD, including as due to in-service exposure to an herbicide agent, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a low back disability was included on a VA Form 21-526 which was signed by the Veteran, dated on October 27, 1998, and associated with his claims file on that same date.

2.  On a VA Form 21-3101 dated on March 22, 1999, the RO in Los Angeles, California, requested that the National Personnel Records Center in St. Louis, Missouri (NPRC), provide the Veteran's complete service treatment records; this request referenced a claim date of November 9, 1998, and was completed by the NPRC on July 1, 1999.

3.  The Veteran submitted another copy of his October 27, 1998, VA Form 21-526 to VA on January 29, 2009.

4.  In statements on a VA Form 21-526 date-stamped as received by VA on February 25, 2009, the Veteran referenced a prior claim for VA compensation which he filed on October 27, 1998.

5.  In response to a request from the RO in Phoenix, Arizona, for the Veteran's complete service treatment records, the NPRC notified VA on a VA Form 21-3101 dated on May 12, 2009, that all of these records had been provided to the RO in Los Angeles, California, on July 1, 1999.

6.  In the currently appealed rating decision dated on March 30, 2011, and issued to the Veteran and his service representative on March 31, 2011, the RO granted, in pertinent part, the Veteran's claim of service connection for a low back disability, assigning a 20 percent rating effective January 29, 2009. 

7.  In statements on a VA Form 21-4138 dated on February 24, 2012, and date-stamped as received by VA on February 27, 2012, the Veteran, through his service representative, disagreed with the effective date assigned for the grant of service connection for a low back disability.

8.  The Veteran's claim of service connection for a low back disability has been pending since October 27, 1998.

9.  The record evidence shows that, prior to November 8, 2016, the Veteran's service-connected PTSD is manifested by, at worst, mild sleep disturbance, anger, and irritability.

10.  The record evidence shows that, effective November 8, 2016, the Veteran's service-connected PTSD is manifested by, at worst, ongoing depression and anger, a depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of October 27, 1998, for a grant of service connection for a low back disability have been met.  38 U.S.C. §§ 5110, 5111 (West 2012); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.151, 3.155, 3.400, 20.204 (2017).

2.  The criteria for an initial rating greater than 30 percent prior to November 8, 2016, and greater than 50 percent thereafter, for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an earlier effective date than January 29, 2009, for the grant of service connection for a low back disability.  He essentially contends that this claim has been pending since he filed his original service connection claim for a low back disability on October 27, 1998.  He also contends that his service-connected PTSD is more disabling than initially evaluated throughout the appeal period.

Earlier Effective Date Claim

The Board finds that the evidence supports assigning an earlier effective date of October 27, 1998, for the grant of service connection for a low back disability.  The Veteran contends that this claim has been pending since he originally filed it with VA originally on October 27, 1998.  The Board agrees, finding that the evidence reasonably supports the assignment of an earlier effective date of October 27, 1998, for the grant of service connection for a low back disability.  The Board notes initially that the Veteran's original claim of service connection for a low back disability was included on a VA Form 21-526 which was signed by the Veteran, dated on October 27, 1998, and associated with his claims file on that same date.  The Board acknowledges that there is no VA date stamp on this form indicating where or when it was filed with VA.  Nevertheless, a review of this form indicates that, at the time that this claim was filed with VA, the Veteran was living within the jurisdiction of the RO in Los Angeles, California ("Los Angeles RO").  On a VA Form 21-3101 dated on March 22, 1999, the Los Angeles RO requested that the NPRC provide the Veteran's complete service treatment records.  The March 1999 VA Form 21-3101 referenced a claim date of November 9, 1998.  This form also shows that the NPRC completed the request for the Veteran's complete service treatment records on July 1, 1999.  The NPRC subsequently informed the RO in Phoenix, Arizona (the current AOJ) ("Phoenix RO") in May 2009 that it had provided the Veteran's complete service treatment records previously in July 1999 to the Los Angeles RO.  Having reviewed the record evidence, the Board finds it reasonable to infer that the Veteran filed his original claim of service connection for a low back disability on a VA Form 21-526 on October 27, 1998 , at the RO in Los Angeles, California.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Veteran resubmitted a copy of his October 27, 1998, VA Form 21-526 to VA on January 29, 2009.  It appears that this copy of the Veteran's October 1998 VA Form 21-526 was filed with the Phoenix RO although, again, there is no VA date stamp indicating which VA facility received this form in January 2009.  In statements on a VA Form 21-526 date-stamped as received by the Phoenix RO on February 25, 2009, the Veteran stated that he had filed a prior claim for VA compensation on October 27, 1998.  In the currently appealed rating decision issued in March 2011, the Phoenix RO determined that January 29, 2009, was the appropriate effective date for the grant of service connection for a low back disability.  The Veteran disagreed with the effective date and perfected a timely appeal.  

It is not clear to the Board what happened to the claim of service connection for a low back disability originally filed by the Veteran on October 27, 1998, at the Los Angeles RO.  A review of the record evidence shows that VA personnel at the Los Angeles RO requested the Veteran's complete service treatment records from the NPRC in March 1999 after he filed his original service connection claim for a low back disability.  A review of the record evidence also shows that the NPRC provided these records to the Los Angeles RO in July 1999 and confirmed that it had provided them to that VA facility when the Phoenix RO subsequently requested them from the NPRC in 2009, approximately a decade later.  It appears that the Veteran's claims file, to include the service treatment records obtained by the Los Angeles RO in 1999, may have been lost as subsequent attempts by the Phoenix RO to obtain the Veteran's VA claims file from the VA Records Center and Vault in 2008-2009 did not produce any records.

The Board observes that the current law and regulations governing earlier effective dates are clear.  The effective date for a grant of disability compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Here, the record evidence shows that the Veteran's original service connection claim for a low back disability was received on October 27, 1998, when he filed a VA Form 21-526 at the Los Angeles RO.  There is no indication in the record evidence that VA ever adjudicated this claim.  Having reviewed the record evidence, the Board finds it reasonable to conclude that the Veteran's claim of service connection for a low back disability has been pending with VA since October 27, 1998.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an earlier effective date of October 27, 1998, for the grant of service connection for a low back disability have been met.

Higher Initial Rating Claim

The Board next finds that the preponderance of the evidence is against granting an initial rating greater than 30 percent prior to November 8, 2016, and greater than 50 percent thereafter, for PTSD.  The Veteran contends that his service-connected PTSD is more disabling than currently (and initially) evaluated throughout the appeal period.  The record evidence does not support his assertions during either time period at issue in this appeal.  It shows instead that, prior to November 8, 2016, the Veteran's service-connected PTSD is manifested by, at worst, mild sleep disturbance, anger, and irritability (as seen on VA examination in November 2010).  At the VA PTSD examination in November 2010, the VA examiner stated that the Veteran had a generally vague presentation and denied any nightmares or flashbacks.  Anger and irritability were present.  The Veteran had been married for 39 years and described his marriage as "good."  He also reported a good relationship with his 4 adult children and having relationships with his adult siblings where they talked to each other.  His speech was vague and emotional.  He also had mild sleep disturbance.  The VA examiner concluded that the Veteran had only mild PTSD symptoms.  The Veteran's GAF score for PTSD was 61-70, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well and with some meaningful interpersonal relationships.  The Axis I diagnoses included chronic PTSD.

The Veteran's VA outpatient treatment records dated prior to November 8, 2016, also do not support the assignment of an initial rating greater than 30 percent for his  service-connected PTSD during this time period.  For example, on VA outpatient treatment in December 2014, the Veteran reported a more stable mood "except for anxiety."  He denied experiencing hypomania, significant depression, and reported "more reactive dysphoria to his health and other adverse events."  His sleep had improved "significantly...with only infrequent nightmares."  He reported "continuing intrusive memories of past traumatic experiences and avoids things that trigger those memories."  He avoids crowds "as much as possible."  Mental status examination of the Veteran showed he was cooperative, socially appropriate, good eye contact, casually dressed, neatly groomed, no abnormal behaviors or movements, productive, fluent, and clear speech, clear thoughts without flight of ideas, no suicidal or homicidal ideation, and grossly intact cognition.  The diagnoses included PTSD with chronic features.

In April 2015, the Veteran's complaints included "intermittent dysphoria and irritability."  He reported that his mood was good overall and he was sleeping "much better with the current medications."  The VA clinician stated that the Veteran "enjoys the things he is able to do but continues to suffer significant and chronic physical pain [which] at times is severe."  The Veteran's nightmares were "relatively infrequent."  He also "avoids crowds and large groups of people."  Mental status examination of the Veteran showed he was cooperative, socially appropriate, "mildly gruff but not unpleasant," good eye contact, casually dressed, neatly groomed, no abnormal behaviors or movements, productive, fluent, and clear speech, logical and clear thoughts without flight of ideas, "well-controlled irritability," no suicidal or homicidal ideation, and grossly intact cognition.  The diagnoses were unchanged.

In December 2015, the Veteran's complaints included intermittent dysphoria which he related to his COPD and pain.  He reported sleeping "fairly well" on medication.  "He describes his memories and uncomfortable emotions with them of his experiences in Vietnam are about the same."  The Veteran reported continued social isolation, avoiding crowds, and hypervigilance.  Mental status examination of the Veteran showed he was casually dressed and groomed, no abnormal movements or behaviors, productive, fluent, and clear speech, logical and clear thoughts, no suicidal or homicidal ideation, and grossly intact cognition.  The diagnoses were unchanged.

Despite the Veteran's assertions to the contrary, the record evidence shows that, prior to November 8, 2016, his service-connected PTSD was, at most, mildly disabling.  VA examination in November 2010 documented the presence of mild sleep disturbance, anger, and irritability attributable to the Veteran's service-connected PTSD.  The November 2010 VA examiner stated that the Veteran had a generally vague presentation and denied any nightmares or flashbacks.  The Veteran had been married for 39 years and described his marriage as "good."  He also had a good relationship with his 4 adult children and talked to his adult siblings.  His speech was vague and emotional.  The November 2010 VA examiner concluded that the Veteran had only mild PTSD symptoms.  The Veteran's GAF score for PTSD of 61-70 was consistent with the VA examiner's conclusion that this disability was only mildly disabling.  Subsequent VA outpatient treatment records dated in 2014-2015 similarly show the presence of, at worst, mildly disabling symptoms including infrequent nightmares, intrusive memories, social isolation, and crowd avoidance.  The Veteran repeatedly stated during these outpatient treatment visits that his sleep was improved on medication.  The Board observes here that the initial 30 percent rating assigned prior to November 8, 2016, for the Veteran's service-connected PTSD more than adequately compensates him for the symptomatology associated with this disability during this time period.  See 38 C.F.R. § 4.130, DC 9411 (2017).  

There is no indication in the record evidence dated prior to November 8, 2016, that the Veteran experienced at least occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment (i.e., a 50, 70, or 100 percent rating under DC 9411) due to his service-connected PTSD such that an initial rating greater than 30 percent is warranted for this disability during this time period.  Id.  Nor does the Veteran experience symptoms of similar frequency, severity, and duration as is necessary to merit a higher initial rating than 30 percent prior to November 8, 2016, for his service-connected PTSD.  See Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013).  The Board notes here that the Veteran reported at his November 2010 VA examination that he was employed full-time as a cab driver after a 28-year career as a mortician and owning his own cab company for several years.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 30 percent prior to November 8, 2016, for his service-connected PTSD.  In summary, the Board finds that the criteria for an initial rating greater than 30 percent prior to November 8, 2016, for PTSD have not been met.

The Veteran also is not entitled to an initial rating greater than 50 percent effective November 8, 2016, for PTSD.  The Board acknowledges here that the VA examination on November 8, 2016, documented worsening symptomatology attributable to the Veteran's service-connected PTSD and merited the assignment of a higher initial 50 percent rating on that date.  See 38 C.F.R. § 4.130, DC 9411.  For example, this examination noted that the symptomatology attributable to the Veteran's service-connected PTSD included ongoing depression and anger, a depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  He was dressed casually, cooperative, and had "ok" hygiene and grooming.  He had been married to his wife for 45 years and still reported a "good" marriage.  "There is no significant change in his relationship with his kids or in his leisure/social interests/activities."  He continued to have contact with all 7 of his living siblings and "regular contact with 2" siblings.  "He continues to belong to a motorcycle club" and was able to do his activities of daily living.  The VA examiner concluded that the Veteran experienced occupational and social impairment with reduced reliability and productivity as a result of his service-connected PTSD.  This examiner also concluded that the Veteran's PTSD "is significantly associated" with feelings of guilt related to his in-service stressors and his "symptoms of depression are associated with PTSD."  

There is no indication in the record evidence dated since November 8, 2016, that the Veteran experienced either occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9411) such that an initial rating greater than 50 percent is warranted as of that date for his service-connected PTSD.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran reported at the November 2016 VA examination that he still had a good marriage with his wife of 45 years and had no changes in his positive relationships with his adult children and all of his living siblings.  He also was able to do his activities of daily living and still belonged to a motorcycle club.  Nor does the Veteran experience symptoms of similar frequency, severity, and duration as is necessary to merit a higher initial rating than 50 percent effective November 8, 2016, for his service-connected PTSD.  See Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013).  It appears instead that the initial 50 percent rating assigned effective November 8, 2016, for the Veteran's service-connected PTSD more than adequately compensates him for the symptomatology he reported experiencing at the VA examination which occurred on this date.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 50 percent effective November 8, 2016, for his service-connected PTSD.  In summary, the Board finds that the criteria for an initial rating greater than 50 percent effective November 8, 2016, for PTSD have not been met.


ORDER

Entitlement to an earlier effective date of October 27, 1998, for a grant of service connection for a low back disability is granted.

Entitlement to an initial rating greater than 30 percent prior to November 8, 2016, and greater than 50 percent thereafter, for PTSD is denied.


REMAND

The Veteran contends that his service-connected low back disability is more disabling than currently evaluated.  He also contends that his COPD is related to active service, specifically as a result of in-service exposure to an herbicide agent while he was in country in the Republic of Vietnam.  He finally contends that his service-connected disabilities, alone or in combination, caused or contributed to his unemployability, entitling him to a TDIU.  Having reviewed the record evidence, the Board finds that additional development is necessary before these claims can be adjudicated on the merits.

With respect to the Veteran's higher initial rating claim for a low back disability, the Board notes that the Court issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the low back, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  A review of the record evidence shows that the Veteran's most recent VA examination for the low back in October 2016 did not comply with Correia.  For example, there is no indication in the October 2016 VA back (thoracolumbar spine) conditions DBQ whether the low back range of motion obtained at that examination is active or passive or in weight-bearing or non-weight-bearing.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected low back disability.  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

With respect to the Veteran's service connection claim for COPD, including as due to in-service exposure to an herbicide agent, the Board observes that a review of his DD Form 214 shows that his military occupational specialty (MOS) was water transport occupation and he was awarded the Vietnam Service Medal with 1 Bronze Service Star and the Republic of Vietnam Campaign Medal.  The Veteran's available service personnel records also show that he served onboard U.S.S. WASHTENAW COUNTY (LST 1166) during active service.  The Veteran has contended throughout the appeal period that this U.S. Navy vessel landed in country in Vietnam and he routinely went ashore in Vietnam while serving onboard this vessel.  The Board next observes that VA has conceded that service aboard smaller naval vessels operating in the inland waterways of Vietnam, including onboard a U.S. Navy LST (Landing Ship, Tank), constitutes in-country duty in Vietnam.  See generally M21-1, Part IV, Subpart ii, Chapter 1, Section H, subsection 1.H.2 (discussing service in the inland waterways of Vietnam).  Having reviewed the record evidence, the Board finds that the Veteran likely was exposed to an herbicide agent while he served onboard U.S.S. WASHTENAW COUNTY (LST 1166) during active service.  See also Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).

The Board next notes that, although the Veteran's in-service exposure to an herbicide agent is presumed based on his service aboard a U.S. Navy LST in Vietnam, COPD is not considered a chronic disease for which service connection is available on a presumptive basis due to such exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  Nevertheless, service connection may be available for COPD on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304 (2017).  The record evidence shows that the Veteran was diagnosed as having COPD following VA general medical examination in January 2010.  Unfortunately, it appears that the January 2010 VA examiner was not asked to provide and did not provide an opinion concerning whether the Veteran's COPD was related to active service or any incident of service.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his COPD.

With respect to the Veteran's TDIU claim, the Board notes that adjudication of the other claims being remanded likely will impact adjudication of the TDIU claim.  Thus, the Board finds that all of these claims are inextricably intertwined and adjudication of the TDIU claim must be deferred.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected low back disability.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for the low back in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

3.  Schedule the Veteran for examination to determine the nature and etiology of any COPD.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that COPD, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


